Citation Nr: 9906441	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  95-29 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease, L5-S1, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from March 1989 to November 
1993.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

Initially the issues on appeal in this claim included that 
listed on the first page of this decision as well as 
entitlement to service connection for bilateral shoulder 
bursitis.  In May 1997, the Board denied the service 
connection claim and remanded the issue of entitlement to an 
increased evaluation for a back disability to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further appellate review.  


FINDINGS OF FACT

1. All available evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.

2.  The veteran failed to report for scheduled VA orthopedic 
examinations in 1997 and 1998.  


CONCLUSION OF LAW

The schedular criteria for an increased rating beyond 10 
percent for degenerative disc disease, L5-S1 have not been 
met. 38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.655, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5010, 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant's claim is plausible and 
is thus "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991). A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
has suffered an increase in disability.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Drosky v. Brown, 10 Vet. 
App. 251 (1997).  It is also found that the facts relevant to 
the issue on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. § 
5107(a)(West 1991).  In that connection, the Board notes that 
the veteran has failed to report for scheduled VA 
examinations, although several notices were sent to him by 
the RO.  As further discussed below, the Board finds that the 
duty to assist has been met in this claim and that further 
development is not required.   

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
residuals of a back injury.  

The veteran contends that the RO erred in failing to grant 
entitlement to a rating in excess of 10 percent for 
degenerative disc disease, L5-S1.  The veteran's service 
medical records appear to be complete and comprehensive, and 
include medical evidence of treatment of the veteran for back 
pain.  

On VA examination in September 1994, the veteran reported 
having back pain.  On examination, it was noted that he bent 
forward at the waist to 70 degrees before stopping due to 
some mild low back discomfort.  Clinical alignment of the 
spinal axis was noted to be normal and it was reported that 
there was no paralumbar muscle spasm or tenderness.  The 
veteran could stand on his heels and toes without difficulty, 
and he had negative straight leg raising with discomfort in 
the back at the extremes due to hamstring tightness with no 
radiating pain into either leg.  X-rays showed the L5 was 
sacralized on the left side and minimal narrowing of the L5-
S1 interspace.  The finding was, degenerative disc disease 
L5-S1 with chronic low back pain.  The examiner opined that 
the veteran had a moderate degree of physical impairment with 
regard to the lower back that was symptomatic and related to 
stress activities.  It was suggested that the veteran should 
manage his symptoms conservatively with weight loss and 
appropriate therapeutic exercises.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  

The veteran's low back disability is rated under the 
provisions of Diagnostic Code 5293.  Under the provisions of 
DC 5293 (intervertebral disc syndrome), a 60 percent 
evaluation is warranted where the disorder is pronounced with 
little intermittent relief, there is sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, and there 
are neurologic findings, such as absent ankle jerk, 
appropriate to the site of the diseased disc; a 40 percent 
evaluation is warranted where the disorder is severe with 
intermittent relief from recurring attacks; a 20 percent 
evaluation is warranted where the disorder is moderate with 
recurring attacks; a 10 percent evaluation is warranted where 
the disorder is mild. 38 C.F.R. Part 4, Diagnostic Code 5293 
(1998).  Arthritis, due to trauma, substantiated by X-ray 
findings, will be rated as degenerative arthritis. 38 C.F.R. 
Part 4, § 5010 (1998).

Under the provisions of DC 5292 (limitation of motion of the 
lumbar spine), a 40 percent evaluation is warranted for 
severe limitation of motion; a 20 percent evaluation is 
warranted for moderate limitation of motion; a 10 percent 
evaluation is warranted for slight limitation of motion.  
Under the provisions of DC 5295 (lumbosacral strain), a 40 
percent evaluation is warranted where the disorder is severe, 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
flexion, loss of lateral motion, arthritic changes or 
narrowing or irregularity of intervertebral spaces, or some 
of the above with abnormal mobility on forced motion; a 20 
percent evaluation is warranted for muscle spasm on extreme 
forward flexion and loss of lateral spine motion on one side; 
a 10 percent evaluation is warranted for characteristic pain 
on motion; a noncompensable evaluation is warranted where 
there are only slight subjective symptoms.  38 C.F.R. Part 4, 
Diagnostic Codes 5252, 5295 (1998).  

The RO granted service connection for degenerative disc 
disease, L5-S1 in 1994, and assigned a 10 percent evaluation 
based upon the most recent clinical findings.  However, as 
noted above, the veteran failed to report for scheduled VA 
orthopedic examinations to assess his low back disability and 
provide additional medical evidence.  Pursuant to Remand by 
the Board in May 1997, the RO requested another VA orthopedic 
examination of the veteran to assess his low back disability 
and to determine whether an increased evaluation was 
warranted.  However, the veteran failed to report for the 
scheduled examinations.  It is noted that the veteran had 
changes of address while the case was in remand status.  A 
letter dated in August 1997 was noted to have been returned 
to the RO and resent to a new address in December 1997.  The 
veteran failed to report for a VA examination scheduled in 
November 1997 and for another scheduled in February 1998.  In 
March 1998, the RO sent a letter to the veteran requesting a 
reason why the veteran failed to report for the scheduled 
examination and informing him of the importance of undergoing 
the examination.  When an authorization for medical report 
was received by the RO and signed by the veteran in March 
1998, the March 1998 letter was resent to the veteran at the 
new address.  The veteran has failed to reply.  

Governing law and regulations provide that when entitlement 
or continued entitlement to a benefit cannot be established 
or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA. (b) Original or reopened claim, or claim for 
increase.  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655 (1998).

The Board notes that VA has unsuccessfully attempted to 
obtain a recent examination of the veteran on more than one 
occasion, and the Board finds that there is no competent 
evidence on file of good cause for missing the previously 
scheduled VA examinations.  While the veteran has had changes 
of address, the RO has obtained his new addresses has resent 
letters to him accordingly, and the most recent letter has 
not been returned as undeliverable.  The Board observes that 
the Board considered the medical evidence of record and found 
it insufficient to evaluate this disorder.  Therefore, a VA 
examination was necessary to establish the degree of 
disability.  The veteran was scheduled for medical 
examinations to obtain the necessary medical evidence. He 
failed to appear for the examinations.  The veteran's failure 
to submit for reexamination necessitates denial of this 
benefit under the provisions of 38 C.F.R. 3.655(b).  This 
situation is subject to reevaluation if/when the veteran 
changes his mind and is willing to cooperate by indicating 
his willingness to report for a VA examination.  

The Board notes further that VA's duty to assist a claimant 
is not a one way street; the veteran also has an obligation 
to assist in the adjudication of his claim.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran must be 
prepared to meet his obligations by cooperating with the VA's 
efforts to provide an adequate medical examination and 
submitting to the Secretary all medical evidence supporting 
his claim. Olson v. Principi, 3 Vet. App. 480 (1992).  See 
also 38 C.F.R. § 3.327 (1998).  Furthermore, while the VA 
does have a duty to assist the veteran in the development of 
a claim, that duty is not limitless.  In the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the VA to "turn up heaven and earth" to find 
him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  Unfortunately, 
a new medical examination could not be performed.  Since 
there is no other recent medical evidence upon which to base 
a conclusion that the veteran's service-connected back 
disability warrants a rating beyond 10 percent, the claim 
must be denied.  


ORDER

An increased evaluation for degenerative disc disease is 
denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

- 7 -


- 7 -


